Name: Commission Regulation (EEC) No 95/83 of 17 January 1983 amending Regulation (EEC) No 3303/82 with regard to certain coefficients to be applied to milk products incorporated in compound feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic analysis;  agricultural activity
 Date Published: nan

 18.1.1983 EN Official Journal of the European Communities L 14/5 COMMISSION REGULATION (EEC) No 95/83 of 17 January 1983 amending Regulation (EEC) No 3303/82 with regard to certain coefficients to be applied to milk products incorporated in compound feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 (3), as last amended by Regulation (EEC) No 88/83 (4); Whereas Commission Regulation (EEC) No 3303/82 (5) provides, with effect from 20 December 1982, for new coefficients to apply to skimmed-milk powder and animal feed containing skimmed-milk powder sold on the special terms set out in Commission Regulations (EEC) No 368/77 (6) and (EEC) No 443/77 (7), both as last amended by Regulation (EEC) No 85/83 (8), because of the substantial change in the selling price of skimmed-milk powder on 3 November 1982; whereas some skimmed-milk powder bought in before that date and placed in remote storage facilities could not be transported before 20 December 1982; whereas, therefore, provision should be made in respect of these quantities for dealers, on certain conditions and at their request, to benefit from the former coefficients; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Cereals and the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following is hereby added to Article 1 of Regulation (EEC) No 3303/82: 3. However, the coefficients 0 ·30 and 0 ·53 shall continue to apply, on application by dealers, in respect of quantities of products for which evidence is produced that the skimmed-milk powder was bought before 3 November 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 20 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12. 5. 1971, p. 1. (2) OJ No L 362, 23. 12. 1982, p. 4. (3) OJ No L 142, 20. 5. 1982, p. 1. (4) OJ No L 13, 15. 1. 1983, p. 11. (5) OJ No L 350, 10. 12. 1982, p. 8. (6) OJ No L 52, 24. 2. 1977, p. 19. (7) OJ No L 58, 3. 3. 1977, p. 16. (8) OJ No L 13, 15. 1. 1983, p. 7.